Case 3:19-cv-00529-BRM-LHG Document 22 Filed 08/28/19 Page 1 of 2 PagelD: 284

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

GILEAD SCIENCES, INC. and
EMORY UNIVERSITY,

Plaintiffs,
v. Civil Action No.: 3:19-ev-00529-BRM-LHG

ZYDUS PHARMACEUTICALS (USA) Electronically Filed
INC. and CADILA HEALTHCARE LTD.
(d/b/a ZYDUS CADILA),

Defendants.

 

 

STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
IT IS HEREBY STIPULATED AND AGREED, by Plaintiffs Gilead Sciences, Inc.

(“Gilead”) and Emory University (“Emory”) and Defendants Zydus Pharmaceuticals (USA) Inc.
and Cadila Healthcare Ltd. (collectively, “Zydus”), through their undersigned counsel and
subject to the Court’s approval, as follows:

1. All claims, counterclaims, affirmative defenses, and/or causes of action asserted
by the parties against each other in the above-captioned action by and between Gilead, Emory
and Zydus are hereby dismissed with prejudice;

2. Either party may write to the Court to reopen this matter and restore it to the
active docket at any time within sixty (60) days after discussions between the parties to cure any
objections raised by the Federal Trade Commission and/or Department of Justice; and

3. Each party shall bear its own costs, expenses, and attorneys’ fees.
Case 3:19-cv-00529-BRM-LHG Document 22 Filed 08/28/19 Page 2 of 2 PagelD: 285

Dated: August 13, 2019

s/ Liza M. Walsh

Liza M. Walsh

WALSH PIZZI O°’REILLY FALANGA LLP
One Riverfront Plaza

1037 Raymond Boulevard, Suite 600
Newark, NJ 07102

Tel: 973-757-1160

Fax: 973-757-1090

5! Christopher Borello

Christopher Borello

Frederick Millett

VENABLE | FITZPATRICK

Venable LLP, 1290 Avenue of the Americas
New York, NY 10104

Attorneys for Plaintiffs Gilead Sciences, Inc.
and Emory University

IT IS SO ORDERED THIS 25M say of

8/ Zhibin Li

Zhibin Li

LOCKE LORD LLP

Brookfield Place, 200 Vesey Street
New York, New York 10281
Telephone: 212-415-8600
Facsimile: 212-303-2754

si Michael J. Gaertner
Michael J. Gaertner
Myoka Kim Goodin
LOCKE LORD LLP

111 South Wacker Drive
Chicago, Illinois 60606
Telephone: 312-443-0700
Facsimile: 312-443-0336

Attorneys for Defendants Zydus
Pharmaceuticals (USA) Inc. and Cadila
Healtheare Ltd.

, 2019

 

Honorable Brian R. Martinotti, U.S.DJ.
